Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered July 3, 1980, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was convicted of murder in the second degree (felony murder) and robbery in the first degree after a jury found him guilty of acting in concert with one Karl Chen and one Melverton Oliver Williams to rob Winston McBride of the keys to his apartment, money, and drugs. During the course of the robbery, which occurred in a car that defendant specially rented for the occasion, Karl Chen shot McBride once, in the back of the head. The three perpetrators then drove from Brooklyn, where the shooting occurred, to Nassau County, where they pulled onto the shoulder of Wantagh Parkway and dumped the body in the bushes. During the course of the investigation following the discovery of the body, the police eventually obtained confessions from each of the three perpetrators. One of them, Melverton Oliver Williams, received immunity from prosecution in exchange for his testimony against defendant and Karl Chen. We have previously affirmed the conviction of Karl Chen (People v Chen, 95 AD2d 984). We now affirm defendant’s conviction as well.
The defendant’s guilt was established beyond a reasonable doubt. We have reviewed each of defendant’s other contentions and find that he has failed to demonstrate any reason for ordering a new trial. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.